DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: line 7 of paragraph 49 reads “gene of interest (GOI) 60 under a second promoter 25 (Pr)” but should read “gene of interest (GOI) 60 under a second promoter 34 (Pr),” based on the drawing shown in Figure 1.     
Appropriate correction is required.

Claim Interpretation
A 112(b) rejection of claims 21 and 22 has been made as discussed in this office action.  In the present non-final rejection, claim 21 is being interpreted to mean that there is only one light source, and that said light source is being cycled on-and-off for defined periods of time T1 and T2, respectively, to repress/induce the system, as a matter of tuning the expression system disclosed, as discussed in the specification in paragraphs 104,107,163, and Figures 8 and 12(C).   


Claim Objections
Claims 1,12, and 23 are objected to because of the following informalities: 
Claims 1 and 23 read “the first promoter being light-controllable promoter” but should read “the first promoter being a light-controllable promoter” or alternatively “the first promoter being light-controllable.”
Claim 12 reads “and each plasmid independently including the first sequence, second sequence, third sequence, or a combination thereof” but should read “each plasmid independently includes.”

  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 1 recites a light-inducible genetic circuit, comprising a first sequence encoding a first repressor, under a first promoter, the first promoter being light-controllable promoter; a second sequence encoding a second repressor, under a second promoter, the second promoter being controllable by the first repressor; and a third sequence encoding a gene of interest under a third promoter, the third promoter being controllable by the second repressor. This claim simply recites the naturally occurring phenomenon of the shade-avoidance response in plants.  As illustrated in Jiao (Jiao Y, Lau OS, Deng XW. Light-regulated transcriptional networks in higher plants. Nat Rev Genet. 2007 Mar;8(3):217-30), in Figure 5, the low red:far-red light ratio is perceived in plants and a change in the equilibrium of phytochromes activates transcription factors.  These transcription factors are therefore light-inducible through phytochromes, and the promoters they target are therefore “light-controllable.”  As shown in Figure 5, said transcription factor(s) bind to the promoter (“a first promoter”) of the HFR1 gene (“a first sequence”).  The HFR1 gene is therefore a “first sequence” with a “light-controllable promoter.”  Figure 5 shows that HFR1 is a repressor (“a first repressor”).  HFR1 is shown in Figure 5 to bind and repress the ATHB2 promoter (“a second sequence” under control of “a second promoter”).  ATHB2 is therefore “a second repressor,” and its function “has been well established: this protein promotes the shade-avoidance response by acting as a repressor of gene expression,” (Jiao, “Transcriptional networks during shade avoidance,” first paragraph). Jiao indicates that ATHB2 plays a role in shade avoidance gene regulation in Figure 5 and identifies it as a repressor of genes.  ATHB2 is therefore “a second repressor” that binds “a third sequence/promoter” and targets “a gene of interest.” 
Regarding claim 2, the Pfr/Pr forms of the phytochromes which regulate the transcription factor(s) which activate the HFR1 gene (the “first promoter/first sequence”), and the change in their equilibrium that is caused by the change in the low red:far-red light ratio, constitutes a two-component system because an external signal (light) is changing the equilibrium of a cell’s native proteins which then activates a transcription factor.  Thus, there are two components (phytochromes and transcription factors) which are translating an external signal (light) into a genetic response:  a two-component system.   
This judicial exception is not integrated into a practical application because claims 1 and 2 do not contain any additional descriptions, modifications, or additional elements that transform it into anything besides a description of shade avoidance in plants. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no practical steps or additional claim elements that render it into something besides a naturally occurring phenomenon.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a third sequence encoding a gene of interest.”  The term “a gene of interest” is subjective language, and guidance for the definition of a “gene of interest” is not provided in the specification.  It is therefore unclear as to what constitutes “a gene of interest” in the present application, as no standard for measuring the scope of this term is supplied by the applicant.  See MPEP 2173.05(b), subsection IV.  Claims dependent on claim 1 (claims 2-15) do not resolve the 112(b) issue discussed above.  Claims 1-15 are therefore rejected under 35 U.S.C 112(b) for being indefinite.   
Regarding claim 15, claim 15 is indefinite because it is unclear how the sequences in the plasmid relate to the “portion” and “remaining portion” of the system.  Claim 15 reads as if it is saying that the remaining portion of the system is encoded in plasmid(s), and in addition each plasmid encodes a combination of the first, second, and third sequences.  The relationship between “each plasmid including the first sequence, second sequence, third sequence, or a combination” and the “remaining portion” is unclear.     
Regarding claim 21, this claim could be interpreted to mean that there are two separate light sources used in the method.  The claim could be interpreted to mean “turn on a light source for time T1” and then turn off a different light source for time T2, since the light source(s) are referred to as “a” light source, as opposed to “the” light source. It is unclear how many light sources are required for the claim.  Claim 22, which is dependent from claim 21, is also rejected or this reason for failing to resolve the 112(b) issue discussed above.    
Regarding claim 23, claim 23 recites “at least one optional sequence to fuse tags.”  This statement is indefinite because it invokes both a requirement (“at least one”) and an option (“optional”).  It is therefore unclear as to whether or not a sequence to fuse tags is required or optional.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiao (Jiao Y, Lau OS, Deng XW. Light-regulated transcriptional networks in higher plants. Nat Rev Genet. 2007 Mar;8(3):217-30).
Regarding claim 1, Jiao teaches a system for controlling a gene of interest comprising a first sequence encoding a first repressor under a first promoter that is light-controllable, namely, the light-controlled activation of the HFR1 gene, wherein light-response activated phytochromes activate transcription factors that bind to the HFR1 promoter (Figure 5).  As seen in Figure 5, the HFR1 protein is a “first repressor” which binds to a “second sequence/promoter:” the ATHB2 gene.  As discussed in Jiao, in the section entitled “Transcriptional networks during shade avoidance,” ATHB2 “promotes the shade-avoidance response by acting as a repressor of gene expression.”  ATHB2 is therefore a second repressor under control of a second promoter controlled by the first repressor (HFR1), which acts as a second repressor of a third sequence involved in the shade-avoidance response, and therefore targets a gene of interest.
Regarding claim 2, Jiao teaches that light controls the equilibrium state of Pr and Pfr forms of phytochromes, which then interact with transcription factors to transmit the light signal into gene expression of the HFR1 gene (Figure 5).  The optically controlled genetic circuit taught by Jiao is therefore a two-component system, where a signal (light) is transformed into a genetic signal through the Pr and Pfr forms of phytochromes and the transcription factor(s) for the HRR1 gene.    
As described in the 101 rejection above for claims 1 and 2, Jiao teaches every element of claims 1 and 2 of the present application.  Claims 1 and 2 have therefore been “described in a printed publication” in their entirety, and are rejected under 35 U.S.C 102(a)(1) as being anticipated by Jiao. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-18, 20-21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Ohlendorf (Ohlendorf R, Vidavski RR, Eldar A, Moffat K, Möglich A. From dusk till dawn: one-plasmid systems for light-regulated gene expression. J Mol Biol. 2012 Mar 2;416(4):534-42. doi: 10.1016/j.jmb.2012.01.001. Epub 2012 Jan 8. Erratum in: J Mol Biol. 2014 Jan 24;426(2):500) in view of Marbach (Marbach A, Bettenbrock K. lac operon induction in Escherichia coli: Systematic comparison of IPTG and TMG induction and influence of the transacetylase LacA. J Biotechnol. 2012 Jan;157(1):82-8) and Falb (US Patent US 20170216370 A1, 2017). The rejection of claim 5 is further evidenced by Lewis (Lewis M. The lac repressor. C R Biol. 2005 Jun;328(6):521-48).

Regarding claim 1, Ohlendorf teaches the light-controllable system known as pDawn.  pDawn includes a first sequence encoding a first repressor cI under the control of a first promoter FixK2, which is light-controllable (Figure 1).  The phage repressor cI controls the expression of a second sequence, under a cI-controlled promoter (pR, Figure 1), which has a multiple-cloning site (MCS) downstream of the cI-controlled promoter.  
Ohlendorf does not teach that a second sequence encoding a second repressor is under control of the second promoter cI. 

However, Ohlendorf teaches the following in the Discussion section, first paragraph: “As the performance of the light-inducible pDawn rivals that of the widely used pET system, pDawn can be used on a preparative scale for production of recombinant proteins. In comparison to induction by chemical means, for example, by IPTG, light induction is noninvasive, which reduces the risk of contamination, and cost-effective [sic].”  Ohlendorf therefore teaches that it would be superior to use the pDawn system, which is light-controllable, in a system that is normally induced by the chemical IPTG.
In addition, Marbach, in the research field of IPTG induction of the lac operon in E. coli, teaches that IPTG is one of the most commonly used inducers in molecular biology and biotechnology (Introduction, second paragraph).  Marbach also teaches that the expression of the lac operon is dependent on the inhibition of the repressor LacI, and that IPTG can be used to inhibit the action of the LacI repressor, thereby activating the lac operon (Introduction, first and second paragraphs). Marbach therefore teaches a second repressor (LacI) which binds to a third sequence (the lac operator).  Furthermore, Marbach teaches in the Abstract that “most commonly used expression systems in bacteria are based on the Escherichia coli lac promoter.”  The lac promoter is therefore used to express “genes of interest.” 
In addition, Falb, a US patent granted in the field of engineered bacterial systems, teaches a two-repressor system in genetically engineered bacteria, wherein the two-repressor system is a regulatory circuit designed to control the expression of a gene of interest:  a propionate catabolism enzyme (paragraph 196). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present application, to modify the pDawn system disclosed by Ohlendorf with the teachings of Marbach to arrive at the present invention because the present invention is simply a combination of known elements, namely, the pDawn system of Ohlendorf and the lac operon.  Ohlendorf draws a direct comparison of light-induced expression systems to IPTG-induced expression systems and states that it would be better to use the light-controlled pDawn system to induce gene expression in place of using IPTG (Discussion, first paragraph, lines 14-18) and  IPTG controls the induction of the lac operon.  A person of ordinary skill in the art would recognize that in order to build a light-controlled expression system to improve or replace IPTG induction, a practitioner would simply incorporate the elements of the lac operon system with the pDawn system. As Marbach discloses, IPTG is a chemical inducer which inhibits the ability of a repressor (LacI) to act on its target DNA sequence.  In order to follow the suggestion of Ohlendorf, to use the light-inducible pDawn system to replace chemical IPTG induction, one would simply place the LacI repressor downstream of the pR promoter of the pDawn system.  As discussed above, the pDawn system has an MCS in this region, which means that it is inherently designed to be modified by a practitioner.  Additionally, Falb teaches two-repressor regulatory genetic circuits in the field of bacterial engineering (paragraph 196).  Modifying the pDawn system of Ohlendorf with the lac operon taught by Marbach is therefore merely a combination of two known systems, whose combination produces predictable results.  Each of these two systems contains a repressor, and as taught by Falb, genetic circuits containing two repressors are already known in the art.  Since LacI binds to the lac operator and controls the lac promoter, a third sequence and promoter controlling the gene of interest would also have to be added to the pDawn system.  However, the addition of a third sequence into the system described by Ohlendorf is simply a logical and necessary step to carry out the suggestion of Ohlendorf that pDawn/light be used to induce IPTG-inducible genes instead of IPTG.  Sufficient motive is supplied by Ohlendorf to create such a construct, as Ohlendorf states that “light induction is noninvasive, which reduces risk of contamination, and cos-effective [sic],” Discussion, first paragraph. The combination of Ohlendorf with the teachings of Marbach yields predictable results in that a repressor (LacI) will still function to repress its target gene in the disclosed system, thereby controlling expression of the gene of interest in a light-controllable manner.
Regarding claims 2 and 3, Ohlendorf teaches that pDawn is controlled by the two-component system YF1/FixJ (Results, line 5).
Regarding claim 4, Ohlendorf teaches the first repressor phage repressor cI (Figure 1).  Marbach teaches the second repressor LacI (Introduction, lines 15-16).  For reasons discussed above, it would be obvious to combine the teachings of Marbach and Ohlendorf to arrive at claim 4 of the present application.
Regarding claim 5, Marbach teaches the lac operon, which includes a lacO-operator binding site as evidenced by Lewis (Background, paragraph 5).  
Regarding claim 6, Ohlendorf teaches that the repressor cI has a C-terminal LVA tag in the pDawn system, which decreases the intracellular lifetime of the repressor (Materials and Methods, “Construction of pDusk and pDawn,” second paragraph).  Ohlendorf therefore teaches degradation tags of the first repressor.    
Regarding claim 7, Ohlendorf teaches that the first promoter is pFixK2 (Figure 1).
Regarding claim 10, Ohlendorf teaches that “pDawn can be used on a preparative scale for production of recombinant proteins,” Discussion, first paragraph, lines 13-14.
Regrading claim 11, Ohlendorf teaches that DsRed, a red fluorescent protein, was used in their study as the gene of interest to be expressed by the pDawn system (Figure 2).
Regarding claim 12, Ohlendorf teaches that the elements of pDawn are encoded in the pDawn plasmid (Abstract).
Regarding claim 13, Ohlendorf uses the pDawn system in a microorganism (Materials and Methods, Cell growth and fluorescence measurements section).
Regarding claim 14, Ohlendorf uses the pDawn system in E. coli (Materials and Methods, Cell growth and fluorescence measurements section).
Regarding claim 15, claim 15 merely recites the routine practice of introducing an expression system into a microorganism.  It is obvious that portions of the disclosed system could be integrated into an organism’s genome, or exist on plasmids within said organism, or exist as a combination of genome integration and plasmid.  The motivation to integrate the system into a microorganism is so that the system can be used with its designed function.  
Regarding claim 16, the pDawn system used by Ohlendorf modified by the teachings of Marbach and expressed in a microorganism arrives at the system described in claim 16.  Rationales and motives to create such a system are discussed above for claims 1-15.  Furthermore, bacterial expression systems using two repressors were known in the art, as evidenced by Falb, as discussed above.  Additionally, Ohlendorf teaches the method of growing cultures that are grown in a first lighting condition and then adjusting the lighting condition to allow the induction of a gene of interest (Materials and Methods, section “Cell growth and fluorescence measurements,” second paragraph).  
Regarding claim 17, Ohlendorf teaches growth conditions where cultures are first grown in a non-inducing lighting condition, wherein said lighting condition is adjusted when the OD600 value of the microorganism was at a predetermined value (Materials and Methods, section entitled “Cell growth and fluorescence measurements,” second paragraph).
Regarding claim 18, the OD600 value in the Ohlendorf method is 0.4, which falls within the range given in claim 18 (Materials and Methods, section entitled “Cell growth and fluorescence measurements,” second paragraph).
Regarding claim 20, Ohlendorf teaches that “pDawn can be used on a preparative scale for production of recombinant proteins” (Discussion, first paragraph).  Ohlendorf also teaches that the protein of interest DsRed is purified by collecting and lysing cells in a culture and obtaining the purified protein of interest (section entitled “Protein Purification”).   
Regarding claim 21, Figure 6 of Ohlendorf shows a method where the pDawn system is grown and expressed under conditions using blue-light pulses, wherein a blue light was turned on for a time T1 and then turned off for a time T2 during a 5-hour incubation period.  
Regarding claim 23, claim 23 is simply a logical embodiment of the claimed elements of the disclosed invention in order to use the claimed invention, all of which elements are obvious in view of Ohlendorf and Marbach.  

Claims 8,9, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Ohlendorf, in view of Marbach and Falb, as applied to claims 1 and 16 above, and further in view of Martin 1(Martin VJ, Pitera DJ, Withers ST, Newman JD, Keasling JD. Engineering a mevalonate pathway in Escherichia coli for production of terpenoids. Nat Biotechnol. 2003 Jul;21(7):796-802).  Claim 19 is further evidenced by Martin 2 (Martin VJ, Yoshikuni Y, Keasling JD. The in vivo synthesis of plant sesquiterpenes by Escherichia coli. Biotechnol Bioeng. 2001 Dec 5;75(5):497-503).
Regarding claims 8, and 9, Ohlendorf, Marbach, and Falb teach the elements of claim 1, as discussed above.  Ohlendorf, Marbach, and Falb do not teach that the gene of interest is involved in the biosynthesis of a chemical compound, wherein the chemical compound is mevalonate or isobutanol.
Martin 1, in the research field of metabolic engineering in E. coli, teaches an IPTG-inducible system for the mevalonate isoprenoid pathway in E. coli (Figure 1, and the “Construction of the mevalonate pathway operons” section of the Methods section).  Martin also teaches that isoprenoids are an important commercial product used in fragrances, flavors, and antimalarial and anticancer drugs (Abstract).
It would have been obvious to a person of ordinary skill in the art to further modify the teachings of Ohlendorf and Marbach with the IPTG-inducible system taught by Martin 1.  Ohlendorf stated that a light-inducible system would be advantageous over an IPTG-inducible system.  The motivation for a practitioner to make the system taught by Martin 1 under control of the system taught by Ohlendorf is supplied by Ohlendorf, who, as discussed above for the rejection of claim 1, has stated that light-controllable systems offer advantages over chemical-inducible systems.  The motive to adapt the mevalonate isoprenoid pathway expression system taught by Martin 1 to work with the light-controllable system taught by Ohlendorf specifically is that the mevalonate isoprenoid pathway system yields commercially relevant products as discussed in the Abstract of Martin 1.     
Regarding claim 19, Martin 1 teaches that amorphadiene production was analyzed using a method taught by Martin 2 after cells were induced to express the mevalonate pathway (Martin 1, “GC-MS analysis of amorphadiene”).  Martin 2 teaches the extraction of sesquiterprenes from culture aliquots.  Martin 1, who incorporated the reference Martin 2, therefore taught obtaining a cell-free supernatant containing a chemical of interest expressed by a gene of interest because the sesquiterpenes were extracted from culture aliquots (Martin 2, “GC-MS Analysis of Sesquiterpenes”).    


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ohlendorf, Marbach, Falb, as applied to claim 21 above, and further in view of Jayaraman (Jayaraman P, Devarajan K, Chua TK, Zhang H, Gunawan E, Poh CL. Blue light-mediated transcriptional activation and repression of gene expression in bacteria. Nucleic Acids Res. 2016 Aug 19;44(14):6994-7005. doi: 10.1093/nar/gkw548. Epub 2016 Jun 28).
A combination of the teachings of Ohlendorf, Marbach, and Falb arrive at the method described in claim 16 and further refined in claim 21, as discussed above.  However, Ohlendorf, Marbach, and Falb do not teach that T1/(T1 +T2) is between about 0.001 and about 0.1.  
Jayaraman, in the research field of blue-light induced bacterial expression systems, teaches a light-cycling method to induce the expression of a protein with blue light wherein T1 = 5 seconds, T2 = 55 seconds, and T1/(T1 +T2) = 5/(5 +55) = 5/60 = ~0.083, which is within the range recited in claim 22 (Figure 2 of Jayaraman).
It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the teachings of Ohlendorf, Marbach, and Falb with the light-cycling method taught by Jayaraman.  Jayaraman teaches that pulses of light cycles can be used to finely tune gene expression in blue-light inducible bacterial expression systems in order to precisely control gene expression (Abstract).  Furthermore, Jayaraman teaches that “a rapid increase in expression of the blue light inducible system is seen when the blue light pulse ON–OFF cycle increases from 0 to 8.33% (5 s ON; 55 s OFF)” (“Dose-dependent activation and repression,” first paragraph).  Claim 22 is therefore merely a combination of elements taught by Ohlendorf, Marbach, and Falb with a method taught by Jayaraman with predictable results.       
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.C.R./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636